Citation Nr: 1813369	
Decision Date: 03/08/18    Archive Date: 03/14/18

DOCKET NO.  14-35 097A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, South Carolina


THE ISSUE

Entitlement to service connection for right lower calf growth/disorder  

REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARINGS ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

T. S. Kelly, Counsel




INTRODUCTION

The Veteran, who is the appellant, had active service from September 1983 to September 1987 and from March 2001 to July 2001.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a February 2012 rating determination of the Department of Veterans Affairs (VA) Regional Office (RO) of the Columbia, South Carolina,

The Veteran appeared at a hearing before a local hearing officer in April 2013 at a videoconference hearing before the undersigned Veterans Law Judge in June 2017.  Transcripts of both hearings are of record.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The Veteran maintains that he currently has a right calf growth/disorder which had its onset in service.  At the outset, the Board notes that service connection is currently in effect for right knee nonossifying fibroma with osteoarthritis with limited flexion and extension.  

The Veteran maintains that he currently has a right calf disorder separate and distinct from the service-connected right knee disorder.  He has reported the onset of the right calf problems in service and has stated that he has had problems with his right calf since service.  

At the time of the Veteran's March 2014 VA examination, the examiner noted that the Veteran periodically had pain in the mid-calf area of the right lower extremity and that he was under observation for nonossifying fibroma.  To date, the Veteran has not been afforded a VA examination to address whether he currently has a right calf disorder related to his period of service.  

Accordingly, the case is REMANDED for the following action:

1.  Undertake appropriate development to obtain all outstanding VA and/or private treatment records related to the Veteran's outstanding claim.  If any requested records are not available, the record should be annotated to reflect such and the Veteran notified.

2.  Schedule the Veteran for a VA examination to determine the nature and etiology of any current right calf growth/disorder.  All indicated tests and studies, should be performed and all findings should be reported in detail.  The entire record must be made available to the examiner and the examiner should note such review in his/her report. 

The examiner is requested to render the following opinions: 

(a) Does the Veteran currently have a right calf growth/disorder? 

(b) If so, is it as likely as not (50 percent probability or greater) that any current right calf disorder had its onset in service or is otherwise related to service? 

Detailed rationale is requested for any opinion that is rendered.

3.  The RO must ensure the required actions have been accomplished (to the extent possible) in compliance with this REMAND.  If any action is not undertaken, or is taken in a deficient manner, corrective action must be undertaken before the claims file is returned to the Board.  See Stegall v. West, 11 Vet. App. 268 (1998).

4.  Upon completion of the above requested development and any additional development deemed appropriate, the AOJ should readjudicate the remanded issue.  If any benefit sought on appeal remains denied, the Veteran and his representative should be provided with a supplemental statement of the case.  An appropriate period of time should be allowed for response.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (West 2014).



_________________________________________________
K. Parakkal
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2017).

